DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 are allowable. Claims 19-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 05/13/2019, is hereby withdrawn and claims 19-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative on 04/21/2021.
The application has been amended as follows: 
In claim 17, last line, “said plurality of pockets;” has been changed to --said plurality of pockets.--.
In claim 19, last line, “said ice-pack;” has been changed to --said ice-pack.--.
In claim 20, last line, “carrying case;” has been changed to --carrying case.--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claim the lunch box with three compartments each on top with each other all with thermal communication with each other, the upper compartment having a upper top surface hinged to the side wall, the middle compartment having a closable aperture on the sidewall of the middle compartment and the lower compartment is hinged to the sidewall of the middle compartment, each of the upper and lower compartment having a guide slots with compartment divider to partition the upper and lower volume compartment and also an lunch box carrying case with compartment for holding the lunch box and a lid for closing the compartment.  Some of the closest prior art:

Copper (U.S. 20160120162) discloses an outer carrying case with rigid base, a resealable storage compartment and plurality of pockets, but does not specifically disclose the structure of the container system in detail.
Simard (2008/0121630) discloses a portable food container with upper and lower compartment able to connect with each other.  Simard does not disclose the middle compartment, compartment divider in the upper and lower compartment and guide slot, the compartments are in thermal communication with each other and an outer carrying case.  
McCurry (10,473,390) discloses a multiple compartment modular cooler with upper compartment middle compartment (109) and lower compartment (101), the middle compartment having a closable door (110) upper compartment is close with lid by zipper, the lower compartment is separable from the middle compartment, the lower compartment have individual lid having connection mean to connect with the middle compartment.  However, McCurry does not disclose that all three compartments are in thermal communication with each other and does not disclose an additional carrying case that the cooler can be place within.

Shill (2006/0288730) discloses a portable cooler with multiple compartments, one of the compartment is for ice which in thermal communication with all the other compartments, Shill also discloses plurality of drawer type compartments.  However, Shill does not disclose the structure of multiple compartment on top of each other with the top lid hinged to the upper compartment and middle compartment is hinged to the lower compartment, none of the compartments having guide slot and partitions and does not discloses an additional carrying case.  
Rand (6,357,252) disclose a multiple compartment cooler with upper and lower compartment in thermal communication with each other.  Oberweis does not disclose a middle compartment that with closable aperture at the middle compartment sidewall, upper and lower compartment comprises guide and partition and also does not disclose an additional carrying case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736